STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                     NO.     2022     KW   0274


VERSUS


AVIS    WILLIAMS                                                                    JULY      5,     2022




In    Re:          Avis       Williams,         applying         for     supervisory       writs,         32nd
                   Judicial            District        Court,     Parish      of     Terrebonne,          No.

                   641, 477.




BEFORE:            McCLENDON,          WELCH,      AND    HESTER,       JJ.


        WRIT       DENIED.             The     sentence        reductions     in    Act    403      of    2001
and     Act      45     of     2002     are     expressly         applicable        retroactively           to

inmates          who     committed           crimes,      who    were     convicted,       or      who    were

sentenced          under       certain         enumerated        provisions        prior   to      June    15,
2001.        See       La.     R. S.    15: 308;       State      v.     Jarvis,     2020- 00877 (         La.

1/ 12/ 21),        308       So. 3d     290,     291 (    per     curiam).         Relator       committed

the     instant         offense         in    2009,      and    therefore,     is    not   entitled         to

the     requested            relief.          Accordingly,         the    district     court        did    not


err by denying relator' s motion to correct an illegal sentence.

                                                         PMC
                                                         JEW

                                                         CHH




COURT       OF   APPEAL,           FIRST     CIRCUIT




            DEPUTY      CLERK OF        COURT
                   FOR       THE   COURT